PER CURIAM:
Charles Anthony Ashe, Jr., appeals the district court’s order denying his motion for modification of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Ashe, No. 8:01-cr-00063-DKC-l (D.Md. Oct. 24, 2008). We deny Ashe’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.